ACCEPTED
                                                                                            12-14-00309-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                       6/26/2015 4:00:43 PM
                                                                                              CATHY LUSK
                                                                                                     CLERK

                                   12-14-00309-CR

 JOLLY NEELY                               §     IN THE COURT OF APPEALS
                                           §                              FILED IN
 vs.                                       §                   12th COURT OF APPEALS
                                                 12th JUDICIAL DISTRICT
                                           §                            TYLER, TEXAS
 STATE OF TEXAS                            §     TYLER, TEXAS      6/26/2015 4:00:43 PM
                                                                        CATHY S. LUSK
                                                                            Clerk
                            MOTION TO RECOPNSIDER

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes James Huggler, Counsel for the Appellant, in the above styled and

numbered causes, and would show the Court as follows:



                        I. Factual and Procedural Background

       Counsel was appointed to serve as appellate counsel in these matters on October

27, 2014. Counsel filed an Anders brief on April 10, 2105. Anders v. California, 386
U.S. 738 (1967). On May 13, 2015, the Court granted Appellant’s Motion for access to

the appellate record. On June 5, 2015, this Court received a letter from the trial court

regarding access to the record. Appellant’s pro se Brief is due on July 1, 2015.



                           II. Grounds for Reconsideration

       On June 22, 2015, Counsel received a letter from Appellant regarding access to

the record. As this Court knows, even though Counsel filed a Brief, he still is counsel

of record for Mr. Neely and has continuing obligations to represent him. Kelly v. State,

436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

       On June 5, 2015, a letter was filed by the trial court judge in this case with the

Clerk for the Twelfth Court of Appeals. The letter appears to be mailed, not filed

electronically, and was not made part of a supplemental record prepared by the Smith

County Clerk’s Office.     See Brandon Simmons v. State, No. 12-14-00159-CR,

Supplemental Clerk’s Record filed on October 28, 2014.
                                       Page 1 of 3
      On or after June 23, 2015, counsel contacted the Clerk’s Office for the Twelfth

Court of Appeals to obtain a copy of the letter filed by the trial court on June 5, 2015.

The deputy clerk was unsure as to whether she could provide a copy or not and advised

she would contact counsel after she checked, presumably with a justice. The clerk

called back that same afternoon and stated that because the trial court judge had not

included counsel on the letter, that the Clerk;’s Office would not be able to release a

copy of the letter to counsel, and that he could obtain the same from the trial court.

      The problem with that thinking is that there is a document, filed in this Court,

upon which the justices of this Court relied in setting a briefing date, to which counsel

has been denied access.



                                 III. Prayer for Relief

      Counsel requests that this Court reconsider the decision made June 23, 2015

denying access to a document relied on by this Court and that he receive a copy of the

letter filed by the trial court on June 5, 2015 with the Clerk’s Office for the Twelfth

Court of Appeals, and for other such relief as the Court may deem appropriate.




                                         Respectfully submitted,


                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830



                                         By: /S/ James W. Huggler, Jr.
                                            James Huggler
                                            State Bar No. 00795437
                                            Attorney for Appellant

                                       Page 2 of 3
                        CERTIFICATE OF SERVICE
      This is to certify that a copy of the foregoing Motion has been delivered to

Michael West, Counsel for the State, and the Appellant, Jolly Neely, at the
addresses listed below on this the 26th day of June, 2015 by hand delivery or
regular mail or the State of Texas electronic filing system.



                                      /S/ James W. Huggler, Jr.
                                     James Huggler



Michael West                                      Jolly Neely
Smith County District Attorney’s Office           TDCJ #01967101
100 North Broadway, 4th Floor                     c/o Smith County Jail
Tyler, Texas 75702                                206 East Elm Street
                                                  Tyler, Texas 75702




                                   Page 3 of 3